Case 4:19-cv-00063-SEB-DML Document 41 Filed 11/02/20 Page 1 of 7 PageID #: 293




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   NEW ALBANY DIVISION

 JOSEPH GREGORY ROSS, JR.,                            )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )       No. 4:19-cv-00063-SEB-DML
                                                      )
 FRANK LOOP, et al.                                   )
                                                      )
                               Defendants.            )


     Order Granting Motion for Summary Judgment and Directing Entry of Final Judgment

          Plaintiff Joseph Ross brought this lawsuit pursuant to 42 U.S.C. § 1983 alleging that the

 defendants violated his Fourteenth Amendment rights by denying his request to use the restroom

 when he was confined at the Floyd County Jail. Mr. Ross sues Officer Christian Bush for failing

 to take him to the restroom and Sheriff Frank Loop for failing to train Officer Bush. Defendants

 Sheriff Frank Loop and Christian Bush seek summary judgment on Mr. Ross's claims Mr. Ross

 has not responded to the motion. 1 For the following reasons, the defendants' motion for summary

 judgment is granted.

                                   I. Summary Judgment Standard

          A motion for summary judgment asks the Court to find that a trial is unnecessary because

 there is no genuine dispute as to any material fact and, instead, the movant is entitled to judgment

 as a matter of law. See Fed. R. Civ. P. 56(a). Whether a party asserts that a fact is undisputed or

 genuinely disputed, the party must support the asserted fact by citing to particular parts of the




 1
  The Court notes that the defendants reported that the motion for summary judgment was returned
 undelivered to Mr. Ross, presumably because he has been released from prison. See dkt. 38. But
 Mr. Ross was obligated to keep the Court informed of his address and follow Court deadlines.
Case 4:19-cv-00063-SEB-DML Document 41 Filed 11/02/20 Page 2 of 7 PageID #: 294




 record, including depositions, documents, or affidavits. Fed. R. Civ. P. 56(c)(1)(A). A party can

 also support a fact by showing that the materials cited do not establish the absence or presence of

 a genuine dispute or that the adverse party cannot produce admissible evidence to support the fact.

 Fed. R. Civ. P. 56(c)(1)(B). Failure to properly support a fact in opposition to a movant's factual

 assertion can result in the movant's fact being considered undisputed, and potentially in the grant

 of summary judgment. Fed. R. Civ. P. 56(e).

        In deciding a motion for summary judgment, the Court need only consider disputed facts

 that are material to the decision. A disputed fact is material if it might affect the outcome of the

 suit under the governing law. Williams v. Brooks, 809 F.3d 936, 941-42 (7th Cir. 2016). "A genuine

 dispute as to any material fact exists 'if the evidence is such that a reasonable jury could return a

 verdict for the nonmoving party.'" Daugherty v. Page, 906 F.3d 606, 609-10 (7th Cir. 2018)

 (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

        The moving party is entitled to summary judgment if no reasonable fact-finder could return

 a verdict for the non-moving party. Nelson v. Miller, 570 F.3d 868, 875 (7th Cir. 2009). The Court

 views the record in the light most favorable to the non-moving party and draws all reasonable

 inferences in that party's favor. Skiba v. Illinois Cent. R.R. Co., 884 F.3d 708, 717 (7th Cir. 2018).

        Mr. Ross failed to respond to the defendants' summary judgment motion. Accordingly, the

 facts alleged in the motion are deemed admitted so long as support for them exists in the record.

 See S.D. Ind. Local Rule 56-1 ("A party opposing a summary judgment motion must . . . file and

 serve a response brief and any evidence . . . that the party relies on to oppose the motion. The

 response must . . . identif[y] the potentially determinative facts and factual disputes that the party

 contends demonstrate a dispute of fact precluding summary judgment."); Smith v. Lamz, 321 F.3d

 680, 683 (7th Cir. 2003) ("[F]ailure to respond by the nonmovant as mandated by the local rules



                                                   2
Case 4:19-cv-00063-SEB-DML Document 41 Filed 11/02/20 Page 3 of 7 PageID #: 295




 results in an admission"); Brasic v. Heinemanns, Inc., 121 F.3d 281, 285-286 (7th Cir. 1997)

 (affirming grant of summary judgment where the nonmovant failed to properly offer evidence

 disputing the movant's version of the facts). This does not alter the summary judgment standard,

 but it does "reduce the pool" from which facts and inferences relative to the motion may be drawn.

 Smith v. Severn, 129 F.3d 419, 426 (7th Cir. 1997).

                                                II. Facts

        A. Mr. Ross's Requests to Use the Restroom

        On or around July 11, 2018, Bush, a Floyd County, Indiana jail officer, was stationed at

 the East Pod of the Floyd County Jail. Dkt. 34-2 ¶ 3. As the officer on duty in the East Pod, Bush's

 responsibilities included monitoring the inmates in the Jail's recreation area to ensure the inmates'

 safety and the security of the Jail. Id. While Bush was monitoring the inmates in East Pod, an

 inmate named Taisian Winford kicked the door to the recreation area and asked Bush to escort him

 and Ross to the restroom, which was in their housing area. Id. ¶ 4. At the time Winford asked Bush

 to take him and Ross to the restroom, Bush was the only officer monitoring the inmates in the Jail's

 recreation area. Id. ¶ 5. Bush could not leave his post to take Winford and Ross to the restroom

 because it would have left the other inmates in the recreation area unsupervised endangering the

 safety of the inmates in the recreation area and the security of the jail. Id. Since it was not possible

 for Bush to escort Winford and Ross back to their housing area to use the restroom, Bush responded

 to Winford's request by telling him he would attempt to get another officer to do so. Id. ¶ 6. Bush

 then called over the radio for any available officer to come to the recreation area to escort Winford

 and Ross to the restroom. Id.

        Approximately five minutes after Bush called on the radio for another officer to escort

 Winford and Ross to the restroom, Winford started kicking the door and again asked for someone



                                                    3
Case 4:19-cv-00063-SEB-DML Document 41 Filed 11/02/20 Page 4 of 7 PageID #: 296




 to escort him and Ross to the restroom. Id. ¶ 7. After Winford's second request for someone to

 escort him and Ross to the restroom, Bush told Ross and Winford he was trying to get someone to

 escort them to the restroom and asked them to be patient. Id. ¶ 8. Bush again called out on the

 radio to see if there was any officer available to escort them to the restroom. Id. ¶ 9. Approximately

 five minutes after Winford's second request, Winford kicked the door again and asked for someone

 to escort him and Ross to the restroom. Id. ¶ 10. After Winford's third request, Bush again called

 out on the radio to see if there was any officer available to escort Ross and Winford to the restroom.

 Id. ¶ 11. After Bush called on the radio for the third time, another officer came to the recreation

 area to take Winford and Ross to the restroom. Id. ¶ 12. However, by the time the other officer

 arrived Ross had already defecated in his uniform. Id.

        No more than 15-20 minutes elapsed between Winford's first request for an escort to the

 restroom and another officer arriving at the recreation area to escort them to the restroom. Id. ¶ 14.

 Ross never told Bush he was going to defecate and/or urinate on himself if he did not go to the

 restroom immediately. Id. ¶ 13. Bush was not aware of Ross having any sort of medical condition

 which would have kept him from being able to wait 15-20 minutes to use the restroom. Id. ¶ 16.

 Furthermore, Ross had the opportunity to use the restroom in his housing area before going to the

 recreation area. Id. ¶ 15. Ross was in the recreation area for less than thirty minutes before Winford

 requested to be escorted to the restroom. Id.

        Loop was the elected Sheriff of Floyd County, Indiana all times relevant to this suit. Dkt.

 34-3 ¶ 2. Loop did not have any personal interactions with Ross while he was in the Floyd County

 Jail's recreation area on or around July 11, 2018. Dkt. 34-3 ¶ 2. Ross never informed Loop he

 needed to use the restroom on July 11, 2018, or on any other day. Dkt. 34-3 ¶ 4. Likewise, no other




                                                   4
Case 4:19-cv-00063-SEB-DML Document 41 Filed 11/02/20 Page 5 of 7 PageID #: 297




 person informed Loop that Ross needed to use the restroom on July 11, 2018, or on any other day.

 Id.

         B. Training

         The Floyd County Sheriff's Department trains its corrections officers to allow inmates to

 use the restroom when the inmate indicates the need to do so. Dkt. 34-3 ¶ 5. All inmate living

 "pods" have restroom facilities that the inmates can access and utilize whenever they are in the

 "pod." Id. If an inmate requests to use the restroom while in a location that does not have restroom

 facilities readily available such as a recreation area, jail staff is instructed to escort the inmate to a

 restroom as quickly as possible. Id. However, the primary concern of all jail staff is always the

 safety and security of the facility, the inmates, and the staff therein. Id. Therefore, the policy of the

 Floyd County Jail is that Jail staff should never leave inmates unsupervised. Id. In cases where an

 inmate requests to use the restroom, but an officer would be forced to leave other inmates

 unsupervised in order to escort the inmate to the restroom, the officer is trained to request

 additional help from other officers so that at least one officer can supervise the remaining inmates

 while another officer escorts the inmate to the restroom. Id. During the period relevant to this suit,

 the Floyd County Jail never trained jail staff to ignore inmate requests to use the restroom nor did

 it train its officers to delay inmates' ability to use the restroom except in such instances when a

 delay was necessary to ensure the safety and security of the facility and the inmates and staff

 therein. Id. ¶ 6.

                                             III. Discussion

         The defendants move for summary judgment on Mr. Ross's claims arguing that they did

 not violate his Fourteenth Amendment rights and that Bush was properly trained.




                                                     5
Case 4:19-cv-00063-SEB-DML Document 41 Filed 11/02/20 Page 6 of 7 PageID #: 298




        A. Fourteenth Amendment

        In this case, Ross asserts that Bush violated his Fourteenth Amendment rights by not

 immediately escorting him to the restroom when Ross indicated he needed to go. Since Ross was

 a pretrial detainee at the time the incident at issue occurred, his claim is analyzed under the

 Fourteenth Amendment. See Smith v. Dart, 803 F.3d 304, 309 (7th Cir. 2015). Under the

 Fourteenth Amendment, a pretrial detainee is entitled to be free from conditions that amount to

 "punishment," Bell v. Wolfish, 441 U.S. 520 (1979).

        A pretrial condition can amount to punishment in two ways: first, if it is "imposed
        for the purpose of punishment," or second, if the condition "is not reasonably
        related to a legitimate goal – it if is arbitrary or purposeless – a court permissibly
        may infer that the purpose of the government action is punishment."

 Mulvania v. Sheriff of Rock Island County, 850 F.3d 849, 856 (2017) (quoting Kingsley v.

 Hendrickson, 576 U.S. 389, 398 (2015)).

        Here, it is undisputed that Bush was the only officer monitoring the recreation area when

 Ross asked to use the restroom. When Ross asked to use the restroom, Bush called for another

 officer to escort him so that the recreation area would not be left unattended. There is no evidence

 that Ross was left in the recreation area as punishment. In addition, ensuring that the recreation

 area was not left unsupervised was reasonably related to the need to maintain the safety and

 security of the jail. No reasonable jury would find that Bush violated Ross's Fourteenth

 Amendment rights in these circumstances.

        B. Training

        Loop also seeks summary judgment on Ross's claim that he failed to properly train Bush.

 Supervisors may be liable under § 1983 for a failure to train in limited circumstances. The plaintiff

 must show that the defendant knew that his failure to train was likely to lead to constitutional

 violations. Kitzman–Kelley v. Warner, 203 F.3d 454, 459 (7th Cir. 2000). Ultimately, a plaintiff

                                                  6
Case 4:19-cv-00063-SEB-DML Document 41 Filed 11/02/20 Page 7 of 7 PageID #: 299




 must show that the official knew that his training was inadequate to handle a particular situation

 and that a constitutional violation was likely without improvements. Id. Here, because Ross has

 failed to show that Bush violated his constitutional rights, he has failed to support a claim that

 Loop failed to train him. Loop is therefore entitled to summary judgment on Ross's claims.

                                         IV. Conclusion

        For the foregoing reasons, the defendants' motion for summary judgment, dkt. [32], is

 granted. Final judgment consistent with this Order shall now issue.

 IT IS SO ORDERED.



         11/2/2020
 Date: _________________                             _______________________________
                                                     SARAH EVANS BARKER, JUDGE
                                                     United States District Court
 Distribution:                                       Southern District of Indiana

 JOSEPH GREGORY ROSS, JR.
 157449
 BRANCHVILLE - CF
 BRANCHVILLE CORRECTIONAL FACILITY
 Inmate Mail/Parcels
 21390 Old State Road 37
 BRANCHVILLE, IN 47514

 All Electronically Registered Counsel




                                                 7
